        Case 3:15-cv-00675-JBA Document 1492 Filed 02/21/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT
___________________________________________
                                                 )
UNITED STATES SECURITIES                         )
AND EXCHANGE COMMISSION,                         )
                                                 )
                      Plaintiff,                 )
                                                 )
        v.                                       )   Civil Action No. 3:15cv675 (JBA)
                                                 )
IFTIKAR AHMED,                                   )
                                                 )
                      Defendant, and             )
                                                 )
IFTIKAR ALI AHMED SOLE PROP;                     )
I-CUBED DOMAINS, LLC; SHALINI AHMED;             )
SHALINI AHMED 2014 GRANTOR RETAINED )
ANNUNITY TRUST; DIYA HOLDINGS LLC;               )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor         )
child, by and through his next friends IFTIKAR   )
and SHALINI AHMED, his parents; I.I. 2, a minor )
child, by and through his next friends IFTIKAR   )
and SHALINI AHMED, his parents; and I.I. 3, a    )
minor child, by and through his next friends     )
IFTIKAR and SHALINI AHMED, his parents,          )
                                                 )
                      Relief Defendants.         )
___________________________________________ )

   PLAINTIFF UNITED STATES SECURITIES AND EXCHANGE COMMISSION’S
            RESPONSE TO NON-PARTY BROWN RUDNICK LLP’S
                   MOTION TO LIFT LITIGATION STAY

       Plaintiff United States Securities and Exchange Commission (“SEC”) files this response

to Brown Rudnick LLP’s (“Brown Rudnick”) motion [Doc. # 1440] for an order lifting the

litigation stay previously entered [Doc. # 1070] by this Court (“Motion”). Because “Brown

Rudnick does not intend to disturb the asset freeze or take priority over the SEC’s claim to any of

the frozen assets” (Motion at 2), and because their anticipated litigation “will not affect or impair
        Case 3:15-cv-00675-JBA Document 1492 Filed 02/21/20 Page 2 of 3



the Court-appointed Receiver’s ability to fulfill his duties in liquidating the estate” (id.), the SEC

does not object to their request.


       DATED: February 21, 2020.

                                                       s/ Mark L. Williams
                                                       Nicholas P. Heinke
                                                       Mark L. Williams
                                                       U.S. Securities and Exchange Commission
                                                       1961 Stout Street, Suite 1700
                                                       Denver, CO 80294-1961
                                                       (303) 844-1071 (Heinke)
                                                       (303) 844-1027 (Williams)
                                                       HeinkeN@sec.gov
                                                       WilliamsML@sec.gov
                                                       Attorneys for Plaintiff




                                                  2
        Case 3:15-cv-00675-JBA Document 1492 Filed 02/21/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that on February 21, 2020, a copy of the foregoing document was emailed to

Defendant Iftikar Ahmed at IftyAhmed@icloud.com, and served via ECF upon the following:


MR. PAUL E. KNAG, ESQ.
MS. KRISTEN LUISE ZAEHRINGER, ESQ.
Murtha Cullina, LLP
177 Broad Street, 4th Floor
Stamford, CT 06901
(Counsel for Relief Defendants)

Christopher H. Blau
Stephen M. Kindseth
Zeisler & Zeisler, P.C.
10 Middle Street, 15th Floor
Bridgeport, CT 06604
(Counsel for Receiver, Jed Horwitt, Esq.)

                                                   s/ Mark L. Williams




                                               3
